Exhibit 10.18

 

EXECUTIVE VICE PRESIDENT

EMPLOYMENT AGREEMENT

AGREEMENT made as of this 30__th day of January, 2007, by and between
Accountabilities, Inc. (referred to herein as “Employer” or “Company”) with a
principal place of business at 500 Craig Road, Suite 201, Manalapan, New Jersey
07726 and Mark S. Levine (herein “Employee”) residing at 1507 Victoria Isle Way,
Weston, Florida 33327.

NOW, THEREFORE, in consideration of the foregoing, and intending to be legally
bound, the parties mutually agree as follows:

1.           Employment

Employer agrees to employ Employee, and Employee hereby accepts such
employment.  This Agreement shall commence on the date hereof and shall remain
in effect for an indefinite time or until terminated by either party.  The
Employee shall serve as Chief Operating Officer.  The Employee will be
responsible for:

 

 

·

Managing and being accountable for both Sales and Operations to meet the
expected growth and profit/loss expectations of the Company.  This includes
hiring and termination of staff within the operating units.

 

·

Developing marketing and sales strategies within the Company to maximize
profitability of current and future operating units.

 

·

Interfacing with client management and site management to achieve the overall
facility performance objectives of major clients.

 

·

Interfacing with Accountabilities’ corporate and divisional management on a
regular basis to report results, communicate concerns and develop continuing
strategies.

 

·

Assessing operating units for staffing and training needs.

 

·

Organizing weekly meeting with Managers to review accounts and reports.

 

·

Selling new and re-activated accounts.

 

·

Troubleshooting issues and/or concerns.

 

·

Developing, recommending and implementing policies and procedures.

 

·

Assisting divisional management with development of yearly budgets.

 

·

Other duties as assigned.

 

Employee may serve in such positions, undertake such duties and have such
authority as the Company shall assign to the Employee in its sole and absolute
discretion.  The Company has the right to change the nature, amount or level of
authority and responsibility assigned to the Employee at any time, with or
without cause.  The Company may also change the title or titles assigned to the
Employee at any time, with or without cause.  The Employee agrees to devote
substantially all of his working time and efforts to the business and affairs of
the Company.  The Employee further agrees that he shall not undertake any
outside activities which create a conflict of interest with his



1

 

--------------------------------------------------------------------------------

 

duties to the Company, or which, in the judgment of the Board of Directors of
the Company, interfere with the performance of the Employee’s duties to the
Company.

2.           Duty of Loyalty

Employer and Employee agree to give each other two weeks notice of their intent
to terminate this Agreement and their employment relationship.  The parties
agree that this is an at-will relationship, which means that either of them can
terminate the employment relationship at any time for any lawful reason.

3.           Employee Warranties; Indemnification of Employer

Employee warrants that he is free to enter into the terms of this Agreement and
that he has no obligations inconsistent with unrestrained employment for
Employer.  Employee further agrees that during this employment, he shall devote
his full time and attention to the business of the Employer.  Employee shall not
prepare for, undertake or discuss with other employees of Employer any business
or professional employment of any kind which is competitive with
Employer.  Employer acknowledges that, in the event that any prior employer or
other third party makes a claim against Employer based on Employee entering into
this Agreement or becoming employed by Employer, Employee shall defend,
indemnify and hold Employer harmless from any and all such claims, or losses
actually incurred by Employer, or Employer’s officers, employees or authorized
agents, relative to Employee’s employment by Employer.  Employee shall also be
responsible for any and all legal fees and other expenses incurred by Employer
as a result of defending any such claims.  This provision shall also apply to
any and all individuals that Employee personally may recruit to work for or on
behalf of Employer.

4.           Compensation and Benefits

Salary and Bonuses.  The employee’s base salary shall be $230,000 per
annum.  His bonus shall be a minimum of $25,000 or 2% of the companies EBITA
whichever amount is greater, payable twelve months after signing this agreement.

Stock Compensation.  The Executive shall be granted 500,000 options to purchase
stock in the Company at $.005 per share.  These shares will vest at a rate of
100,000 per year.  If the employee is terminated without cause or terminates his
own employment from the firm he may only purchase the shares that have
vested.  If the majority of the Company is sold, then all shares will
immediately become vested to employee.

Expenses.  The employee will be reimbursed for all reasonable and customary
expenses incurred by the employee performing services for the company. (i.e.
employee cell phone, tolls, parking etc.)  In addition, the company will pay
employee an $800 per month automobile allowance.

Health Benefits. The company will pay the full premium amount for the Employee
and his family for medical dental and other future insurances selected by the
employee.

401K.  The employee will participate in the company 401k program and if a
company matching program is created he will participate in that as well.

Vacation  The Employee will be entitled to 4 weeks paid vacation per year.

 

5.           Confidentiality and Trade Secrets

Employee acknowledges that the manuals, methods, forms, techniques and systems
which Employer owns, plans or develops, whether for its own use or for use by or
with its clients, are confidential trade secrets and are the property of
Employer.

Employee further acknowledges that he will obtain access to confidential
information concerning Employer’s clients, including their business affairs,
special needs, preferred methods of doing business, methods of operation, key
contact personnel and other data, all of which provides Employer with a
competitive advantage and none of which is readily available except to employees
of Employer.





2

 

--------------------------------------------------------------------------------

 

Employee further acknowledges that he will obtain access to the names,
addresses, telephone numbers, qualifications, education, accomplishments,
experience, availability, resumes and other data regarding persons who have
applied or been recruited for temporary or permanent employment by Employer, as
well as job order specifications and the particular characteristics and
requirements of persons generally hired by a client, specific job listings,
mailing lists, computer runoffs, financial and other information, all of which
provides Employer with a competitive advantage and none of which is readily
available except to employees of Employer.

Employee agrees that all of the foregoing information regarding Employer’s
methods, clients and employees constitutes valuable and proprietary trade
secrets and confidential information of Employer (hereafter “Confidential
Information”).

6.           Termination Clauses and Non-Competition

If the Employee is terminated for non- cause he is entitled to 3 months
severance pay from the effective date of the termination.  If the employee
terminates his own employment with a written two week notice he is not entitled
to the severance mentioned above.

Employee agrees that in the event of termination of employment for any reason
whatsoever, he shall not, for a period of (12) months from the date of such
termination (such period not to include any period(s) of violation or period(s)
of time required for litigation to enforce the covenants herein) either directly
or indirectly, on his own account or as agent, stockholder, employer, employee
or otherwise in conjunction with any other person or entity. Employee further
agrees that regardless of geographic location, he will not, during said time
period, service any customers the Employer has done any business with during the
preceding (12) months.

Employer acknowledges that doing so in any manner would interfere with, diminish
and otherwise jeopardize and damage the business and goodwill of the Employer.

7.           Non-Disclosure Agreement

Employee agrees that except as directed by Employer, the Employee will not at
any time, whether during or after his employment with the Employer, use for any
reason or disclose to any person any of the Employer’s Confidential Information
or permit any person to examine and/or make copies of any documents which may
contain or are derived from Confidential Information, whether prepared by the
Employee or otherwise, without the prior written permission of Employer.

Employee agrees that during his employment with Employer and/or the (12) months
after such employment ends, he will not, directly or indirectly, contact,
solicit, divert, take away or attempt to contact, solicit, divert or take away
any staff employee, temporary personnel, customer, account, business or goodwill
from Employer, either for Employee’s own benefit some other person or entity,
and will not aid or assist any other person or entity to engage in any such
activities.

8.           Return of Records and Papers

Upon the termination of his employment with Employer for any reason whatsoever,
Employee agrees to return to an officer of Employer all manuals, records,
documents, files and papers pertaining to Employer’s business, methods, clients,
employees or operations.  In the event Employee fails to do so, or in the event
Employee shall violate any covenant of this Agreement, Employee agrees to and
does waive and forfeit all claims to unpaid compensation, commissions or
severance pay, without affecting the right of Employer to compel the return of
said records and papers or Employer’s right to enforce any covenant of this
Agreement.

Employee agrees that Employee has no proprietary interest in any documents or
work product developed or used by Employee which in any way arises out of his
employment by Employer.  Employee shall from time to time, as requested by
Employer, do all things, which may be necessary to establish or document
Employer’s ownership of any such, work product, including, but not limited to,
execution of appropriate copyright applications or assignments.

9.           Injunctive Relief





3

 

--------------------------------------------------------------------------------

 

Employee recognizes that irreparable damage will result to Employer in the event
he violates any covenant contained herein, and agrees that in the event of such
violation Employer shall be entitled, in addition to its other legal or
equitable remedies and damages, to temporary and permanent injunctive relief to
restrain such violation(s) by Employee, without the need to post any injunction
bond.

10.           Liquidated Damages

Employee recognizes and acknowledges that it would be difficult to ascertain the
damages arising from a violation by him of the covenants herein
contained.  Accordingly, Employee agrees that such damages will be fixed at an
amount equal to the gross profit, or twenty-five percent (25%) of the gross
sales, whichever is greater, resulting from business directly or indirectly
generated by Employee for his own benefit or as agent, stockholder, employer,
officer, employee or otherwise in conjunction with any other person or entity
through soliciting or doing business with clients or personnel of Employer
during the (12) month period following the termination of Employee’s employment
with Employer.

11.           Legal Fees

Employee agrees that Employer is entitled to recover from him the cost of all
reasonable legal fees and expenses incurred in enforcing the covenants contained
herein.  The parties agree to waive trial by jury in the event of any dispute or
controversy between them.

12.           Interpretation of Agreement

Any provision or clause hereof which may be invalidated as prohibited by law
shall be ineffective to the extent of such illegality; however, this shall in no
way affect the remaining provisions of this Agreement, and this Agreement shall
be interpreted as if such clause or provision were not contained herein.

13.           Assignment

Employer may assign this Agreement and Employer’s rights hereunder, to a
successor or to an affiliated company with written approval from Employees Legal
Counsel.

14.           Understanding of Parties

This Agreement represents the entire Agreement between the parties and
supersedes any and all prior agreements or understandings, oral or written,
between Employee and Employer pertaining to the subject matter covered by this
Agreement.  This Agreement shall not be changed or terminated orally or in
writing, and no alleged change, termination or attempted waiver of any of the
provisions hereof shall be binding on Employer.  Employee agrees that this
Agreement shall remain in full force and effect notwithstanding any changes in
job title, job assignment, position or salary.  Employee acknowledges that the
covenants and conditions of this Agreement are reasonable and necessary for the
protection of Employer’s business, and that Employee will be able to work and
earn a living in the staffing industry even if this Agreement is fully enforced
against him.





4

 

--------------------------------------------------------------------------------

 



15.           Miscellaneous

A.           All references to he, his or other masculine derivatives in this
Agreement shall include she, hers and other feminine derivatives as appropriate.

B.           Employee agrees and acknowledges that a violation of paragraphs 3
or 5 through 9 hereof, will be deemed to constitute gross misconduct within the
meaning of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and,
therefore, will result in Employee’s ineligibility for continued coverage or
medical benefits through Employer’s group plans.

C.           This Agreement shall be interpreted and construed according to the
laws of the State of New Jersey.  In the event of an action by either party
alleging a violation of this Agreement, the parties hereto agree to service of
process by mail, submit to the jurisdiction of the state courts in New Jersey,
waive any claim that the forum is inconvenient and waive trial by jury.

D.           The waiver by Employer of a breach of any provision of this
Agreement by Employee shall not operate or be construed as a waiver of any
continuing or subsequent breach by Employee or as a waiver by Employer of any
past, present or future right granted under this Agreement.

E.           Employee agrees that he will advise any prospective employer of the
covenants and restrictions of this Agreement before accepting any offer from
another employer.

F.           By signing below, Employee acknowledges receiving a copy of this
Agreement.  Employee acknowledges and agrees that he was not coerced into
executing this Agreement and that he had an opportunity to consult with an
attorney of his choice to obtain advice and counseling relating to the terms of
this Agreement in advance of executing this Agreement.  Employee has executed
this Agreement of his own free will.





5

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first above written.

EMPLOYER:

ACCOUNTABILITIES, INC.

 

By:  /s/ Allan Hartley

Allan Hartley, President

 

EMPLOYEE:

 

/s/ Mark S. Levine

Mark S. Levine

 



6

 

--------------------------------------------------------------------------------